Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      EXAMINER’S COMMENT
	The IDS filed on March 17, 2022 after Notice of Allowance would be qualified under QPIDs, Path 1.  Applicant has met all requirements and thus it is entered and considered.  EP 347027 A1 cited by EPO of the IDS has a publication date of April 10, 2019 which is later than the effective filing date of the instant application (Nov. 22, 2017).  Thus, EP 347027 A1 cited by EPO would not be a valid prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 21, 2022                                                  /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762